UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4365


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAR BERNARD WOODY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:05-cr-00110-GEC-1)


Submitted:   December 18, 2014             Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton,       Federal Public Defender, Fay F. Spence,
Assistant Federal      Public Defender, Roanoke, Virginia, for
Appellant. Timothy     J. Heaphy, United States Attorney, R. Andrew
Bassford, Assistant     United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamar     Bernard       Woody       appeals    the     twenty-seven-month

sentence    imposed      upon      revocation      of     his     term   of    supervised

release.    Finding no error, we affirm.

            Woody first contends that the district court erred by

finding that he possessed a controlled substance without the

admission of a lab report or the testimony of a chemist, and

without    affording        him    the    opportunity        to    cross-examine        the

chemist.    However, Woody admitted that the substance was his and

that it was cocaine base.                In light of Woody’s admission, there

was   no   need    for      testimony      or    cross-examination            as   to   this

uncontested       fact. *       Rather,     in    view     of     Woody’s      admission,

counsel’s statements, and evidence of the positive field test,

the   district       court        appropriately,          and     without      objection,

concluded that Woody violated the terms of his supervision by

possessing crack cocaine.

            Woody      also       challenges       the     reasonableness          of    the

sentence.     In determining the sentence to impose upon revocation


      *
       Woody’s reliance on United States v. Ferguson, 752 F.3d
613 (4th Cir. 2014) and United States v. Doswell, 670 F.3d 526,
529 (4th Cir. 2012) for the proposition that a laboratory
certificate of analysis is insufficient to prove the nature of a
substance unless the lab chemist is available to testify and is
available for cross-examination is misplaced.    In contrast to
Woody’s case, the defendants in those cases did not admit to the
nature of the substance.



                                            2
of Woody’s supervised release, the district court considered the

Chapter     Seven       policy        statements      in      the     U.S.     Sentencing

Guidelines Manual, the statutory requirements, and the relevant

factors    applicable          to   revocation       sentences       under     18    U.S.C.

§§ 3553(a), 3583(e) (2012).                  The court also considered Woody’s

request for a sentence at the low end of the range and the

government’s argument for a sentence at the high end.                                Noting

Woody’s    numerous       violations         and   the     short     time    between    his

release    from     prison      and    his   violations,       the    court    imposed    a

revocation sentence of twenty-seven months.                          This sentence is

within     the    prescribed          statutory      range     and    is     not    plainly

unreasonable.       See United States v. Crudup, 461 F.3d 433, 437-39

(4th Cir. 2006).

            We     therefore        affirm     the    revocation       judgment.         We

dispense     with       oral    argument       because        the    facts    and     legal

contentions       are   adequately       presented       in    the    materials       before

this court and argument would not aid the decisional process.

                                                                                    AFFIRMED




                                              3